Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Pursuant to a preliminary amendment filed March 8, 2021, claims 1-20 are currently pending in the instant application.

Response to Election/Restriction
Applicant's election without traverse of Group I, claims 1-12, directed to an analyte detection particle for use in performing an analysis of target analytes; and the election of Species without traverse as follows: 
Species (A): Applicant did not provide a specific structure of analyte detection particle as required by the Restriction/Election requirement mailed January 6, 2021; and
Species (B): wherein the species of analyte detection particle of claim 4 in which the target analyte is a cell, the analyte detection particle having a first retention size, etc. (instant claim 5), in the reply filed on March 8, 2021 is acknowledged.  

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement is still deemed proper and is therefore made FINAL.

Therefore, claims 1-5 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed October 4, 2019 is a CIP of US Patent Application 15/942,524, filed May 31, 2018, which claims the benefit of US Provisional Patent Application No. 62480,370, filed April 1, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 22, 2020 has been considered. An initialed copy of the IDS accompanies this Office Action.

Claim Objection/Rejections
	Claim Interpretation: The Examiner has interpreted the analyte detection particle of claim 1 to comprise (in any combination): (i) a particle, (ii) a label, (iii) a label linker arm coupled to the particle and to the label (directly or indirectly coupled), wherein the label is joined to the label linker arm by a label bond; and (iv) an affinity linker arm coupled to the particle and to an affinity agent (directly or indirectly coupled), wherein the affinity linker arm is joined to the affinity agent by an affinity bond. It is noted that the analyte detection particle of claim 1 is not recited as being bound to, coupled to and/or associated with, a target analyte.
The Examiner has interpreted the terms including: (i) “for use in performing an analysis of target analytes”; (ii) “cleavable to separate the label from the particle”; (iii) “having an affinity for the target analyte”; (iv) “being cleavable under label cleavage conditions...viable for analysis”; and (v) “the analyte detection particle forming an analyte complex upon coupling of the target cell...passage of the analyte complex through the same retention substrate” such as recited in claims 1-5 to refer to recitations of intended uses, wherein an intended use does not qualify or distinguish the structural apparatus claimed over a reference, and is not germane to the issue of patentability regarding the structure of the analyte detection particle itself.
The Examiner has interpreted the term “being functional to couple with a target analyte” as recited in claim 1 to refer to any protected functional group, any unprotected functional group, and/or any 
The Examiner has interpreted the term “ether” to refer to any ether linkage such as, for example, alkyl ethers, aryl ethers, thioethers, enol ethers, polyethers, etc.
The Examiner has interpreted the term “larger” as recited in claim 5 to refer to any size variable of the analyte complex including, for example, diameter of the analyte complex, bond length, size of surface functionalities, molecular weight, charge, surface area, etc. 
The Examiner has interpreted the term “first retention size” and “second retention size” to refer to analyte detection particles of any size, wherein the “second retention size” is larger in any way (e.g., molecular weight, diameter, length of the label linker arm, size of the label, wherein a first particle is bound to a target analyte and a second particle is not bound to a target analyte, etc.) and by any amount as compared to the “first retention size”.

Specification Objections
	The Specification is objected to because of the following informalities: 
(a)	The disclosure is objected to because the as-filed Specification, filed October 4, 2019, for example, that “[T]he label, affinity agent and/or target analyte as disclosed herein are coupled with the linker arms by cleavable ether (“C-O”) bonds”; that “the ether bonds form between the linker arms and label, affinity agent and/or target analyte”; and that “[B]y way of example, the linker molecules used to form the cleavable bonds of the analyte detection particles may have a structure including elements shown in Structure I” (See; pg. 44, last partial paragraph; pg. 44, Structure I; and pg. 57, last full paragraph). Moreover, the instant as-filed Specification recites that “[T]he coupling with the label, affinity agent and/or target analyte is an ether bond through the appended hydroxyl (CH2OH) group of the linker arm”; “the linker molecules used to form the analyte detection particles may couple with a label to provide a Structure II”; and that “[T]he CH2OH group binds at the OH moiety of a carboxylic acid group on the label, affinity agent or target analyte to form an either bond” (See; pg. 45, first through third full paragraphs; and Structure II). The Examiner notes that a “C-O” bond as indicated in the structure of the as-filed Specification is not an ether bond; and that Structure II does not illustrate an ether bond linking amide bond between the particle and the phenyl ring, and an ester bond between the ring and the analytical label.


(b)	The disclosure is objected to because the as-filed Specification, filed October 4, 2019 recites, for example, “and mass labels cleaved from the NP during the EC response measure whereas the ether (C-)) was sensitive to electrode current” (See; pg. 72, last partial paragraph, lines 13-15). It is noted that the term “(C-))” does not illustrate an ether bond.


(c)	This disclosure is objected to because the as-filed Specification, filed October 4, 2019 contains an embedded hyperlink and/or other form of Browser-executable code (e.g., pg. 26, last partial paragraph, line 7; pg. 27, first full paragraph; and pg. 37, first partial paragraph).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; it is noted that this can be achieved by amending the hyperlinks to remove the web-link and/or http:// recitations.  See MPEP § 608.01.

Drawing Objection
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 4 recites the characters 34 and 35; Figure 5 includes the characters 34-36; and Figure 6 includes the characters 36-39; however, the characters as indicated are not included in the description in the instant published Specification with regard to Figures 4, 5 and 6, respectively (See; pg. 60, second full paragraph). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in 
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise 
extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/071,347. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of US Patent Application 16/593,604, and claims 1-7, 9 and 10 of copending US Patent Application No. 16/071,347 encompass a detection particle comprising: a particle, a label, a label bond, a label linker arm coupled to the particle, an affinity agent, an affinity linker arm coupled to the particle, and an affinity bond.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “the cleaved labels” in line 12. There is insufficient antecedent basis for the term “the cleaved labels” in the claim.
	Claim 1 is indefinite for the recitation of the term “viable for analysis” in line 13 because it is unclear as to what structures of the analyte detection particle make the target analytes viable for analysis because claim 1 does not recite that any target analyte is bound to the particle, it is unclear what is “viable for analysis”, or what makes the particle/analyte/label, etc. “viable for analysis”, and whether the term is referring to the cleavable labels, the affinity bond, the label bond, the affinity linker arm, target analyte, and/or the entire detection particle that is “viable for analysis” and, thus, the metes and bounds of the claim cannot be determined.
Claim 2-5 are indefinite insofar as it ultimately depends from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(1)	Claims 1-5 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Zane et al. (US Patent Application 20180275118, published September 27, 2018; WO2017053911 published March 23, 2018; effective filing date September 25, 2015) as evidenced by Burwell (Chemical Reviews, 1954, 54(4), 615-685).
Regarding claims 1-5, Zane et al. teach that the invention generally relates to mass tag analysis for rare cells and cell-free molecules (interpreted as cellular or free of cells), such that the apparatus is used for detection, and optionally quantification, of a target analyte from a heterogeneous sample such as a rare target analyte (e.g., rare cells) from a biological sample (corresponding a target analyte is a target cell, claim 5) (Abstract, lines 1-2 and 11-15). Zane et al. teach cells or capture particles in a detection liquid that should be individually detected because each has a unique nature (interpreted as a particle, claim 1) (paragraph [0008]). Zane et al. teach that a heterogeneous sample such as a blood sample is introduced to at least one microwell, the membrane, or both of the apparatus, such that a plurality of affinity agents are introduced to the sample, wherein each of the affinity agents includes first molecule (interpreted as an affinity agent), such that the plurality of affinity agents specifically bind the target analyte in the sample, and unbound affinity agents are removed such as by washing, wherein an affinity agent can be a particulate; then one or more additional molecules are introduced to the sample, the one or more additional molecules interact with the first molecule to form a mass spectrometry label (interpreting the affinity agents as particles; a first molecule is an affinity agent; target; affinity linker arm coupled to the particle; affinity bond that is cleavable; label; label linker arm coupled to the particle; and a label bond, claims 1 and 3) (paragraphs [0009], lines 7-22; and [0017]). Zane et al. teach that MS label precursors include organic carboxylic acids, organic amines, organic alcohols, trimethylsilyl enol ethers, glycerol ethers, and therapeutic drugs (interpreting the label bond to be an ether bond, claim 2) (paragraph [0135]). Zane et al. teach that an MS label precursor or an alteration agent can be attached to an affinity agent either directly by a bond or through the intermediacy of a linking group (interpreted as a label linker arm, claim 1) (paragraph [0146], lines 1-3).
Zane et al. teach that the linking group can be aliphatic or aromatic, wherein functionalities present in the linking group include esters, amides, ethers, thioethers, carboxylate groups and so forth (interpreting the label bond is an ether bond, claim 2) (paragraph [0148]). Zane et al. teach that cell filtration for the separation of rare cells using a porous matrix is a useful method used to sort cells by size, and that filtration methods allow for the extraction of cells following separation (corresponding to a first retention size, claim 5) (paragraph [0005], lines 1-3). Zane et al. teach that the apparatus is used in the detection of different populations of target rare molecules employing affinity agents and different labels that are detectable using MS techniques, wherein the sample is incubated with, for each different population of target rare molecules, an affinity agent that comprises a specific binding partner that is specific for and binds to the target rare molecule of one of the populations of the target rare molecules (corresponding to affinity agent bound to a particle; analyte bound to an affinity agent by an affinity bond; labels attached to a particle; and label bond, claim 1) (paragraphs [0092], lines 1-4; and [0093], lines 11-15). Zane et al. teach that substrates for the enzymes are MS label precursors that comprise an MS label that is released by the action of the enzyme on the substrate (interpreted as a cleavable bond; and cleavable under label cleavage conditions, claims 2 and 3) (paragraph [0142], lines 1-3). Zane et al. teach that the one or more linking groups can comprise a cleavable moiety that is cleavable by a cleaving agent, wherein cleavage of the cleavable moiety can be achieved by chemical or physical means such as by hydrolysis, photolysis, thermolysis, electrolysis, sonication, and chemical substitution; and that substituted benzyl ethers can be photolytically cleaved (interpreting ethers and cleavable, claims 2-4) (paragraph [0179], lines 1-8 and 21-22), wherein the cleavage of ethers by a variety of methods is well known in the art as evidenced by Burwell (pg. 615, entire page). Zane et al. teach that metals can be employed to release an MS label from a moiety attached to an affinity agent (interpreted as cleavable under affinity cleavage conditions, claim 3 and 4) (paragraph [0143], liens 1-3). Zane et al. teach that the affinity agent is a member of a specific binding pair, which is one of two different molecules, wherein the specific binding pair can be members of an immunological pair such as an antigen-antibody and hapten-antibody, or other binding pairs, for example, biotin-avidin, hormones-hormone receptors, enzyme-substrate, aptamers, nucleic acid duplexes, nucleic acid pairs including DNA-DNA, and DNA-RNA (paragraph [0124]).
Zane et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention. 



(2)	Claims 1-5 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by DiCesare (US Patent No. 7422855, issued September 9, 2008) as evidenced by Burwell (Chemical Reviews, 1954, 54(4), 615-685).
Regarding claims 1-5, DiCesare teaches high density multiplexing assays for proteins, nucleic acids and other molecules (interpreted as analytes) based upon using mass spectrometry detection, wherein beads (interpreted as particles) carry both a coding molecule (interpreted as a label) to track the sample or analyte and the molecules necessary to perform affinity-based assays, such that after the necessary reactions are complete, all of the components such as, the coding molecule, binding molecule (interpreted as an affinity agent), analyte, and/or label are dissociated for analysis in a mass spectrometer (interpreted as cleavable), wherein various means of performing detection for assays include different types of mass spectrometers with different types of sampling systems including MALDI-TOF and ESI (interpreted as a particle; label; label linker arm; affinity agent; affinity Figure 1, for example, a schematic illustration of a bead-based construct including a coding moiety, and a binding moiety of one embodiment of the invention (interpreted as a particle; label; and affinity agent, claim 1) (col 5, lines 52-54; and Figure 1). Figure 1 is shown below:

    PNG
    media_image1.png
    377
    939
    media_image1.png
    Greyscale

Figure 1
DiCesare teaches the design of particle construct 100 (interpreted as an analyte detection particle) comprising: a binding moiety 102 (interpreted as an affinity agent, affinity linker arm, and affinity bond) is attached to a second linker 104 (also interpreted as an affinity linker arm), which is attached to a coding moiety 106 (interpreted as a label), which is further attached to a solid support 110 (interpreting the bead as a particle) through a first linker 108 (interpreted as a label linker arm), such that an analyte can bind to the binding moiety, wherein various types of organic and inorganic types of solid supports are contemplated onto which multiple constructs can be linked such as a bead having a composition including plastics, ceramics, glass, polymers, carbon graphite, latex, cross-linked dextrans, nylon, cross-linked micelles, and silica (interpreted as a particle; label; label linker arm; affinity agent; affinity linker arm; affinity bond; and cleavable label bond, claim 1) (col 6, lines 25-46). DiCesare teaches that the invention provides a composition, wherein the first linker and the second linker are independently selected from the group consisting of a covalent bond, a photolabile moiety and a chemically labile moiety, wherein the photolabile moiety is selected from the group consisting of o-nitrobenzyl (and various derivatives such as methyl and alkoxy), 7-nitroindanyl and 2-nitrobenzy-hydryl esters or ethers (interpreted as cleavable ethers, claims 1-5) (col 3, lines 22-30), wherein the cleavage of ethers by a variety of methods is well known in the art as evidenced by Burwell (pg. 615, entire page). DiCesare teaches that examples of suitable analytes can include nucleic acid molecule, nucleotides, aptamers, amino acids, proteins, peptides, and eukaryotic or prokaryotic cells, enzymes, 
DiCesare meets all the limitations of the claims and, therefore, anticipates the claimed invention. 

Conclusion
Claims 1-5 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639